SULLIVAN, Judge
(dissenting):
I disagree with my Brothers that comments by the accused were given an artifi*369eial effect in this case. See United States v. Cleveland, 29 MJ 361 (CMA 1990) (Sullivan, J., dissenting). A reasonable inference could be drawn from this testimony that the accused was a good soldier who always obeyed orders. See United States v. Strong, 17 MJ 263, 266-67 (CMA 1984). The defense could then argue that appellant’s character supported his denial that the order was ever given. Why else would the defense ask this question? Finally, I find the form of evidence of character was authorized by Mil. R. Evid. 405(b).